
	
		III
		111th CONGRESS
		1st Session
		S. RES. 75
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2009
			Mr. Specter (for himself
			 and Mr. Casey) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 150th anniversary of the
		  founding of the Philadelphia Zoo: America’s First Zoo.
	
	
		Whereas Dr. William Camac, a legendary Philadelphia
			 physician, led a concerned community of citizens, educators, and scientists to
			 charter the Zoological Society of Philadelphia—America’s First Zoo—on March 21,
			 1859, housed on a bucolic, 44-acre property in Fairmount Park along the West
			 Bank of the Schuylkill River;
		Whereas the Philadelphia Zoo has emerged over the past
			 century as a national and global treasure and as one of Philadelphia’s most
			 cherished, enduring, and significant educational, scientific, and conservation
			 institutions and cultural attractions;
		Whereas the Philadelphia Zoo was the site for breakthrough
			 research that led to the award of the 1976 Nobel Prize for Medicine;
		Whereas since its inception, the Philadelphia Zoo, through
			 its myriad research and curatorial activities, has consistently and
			 successfully protected, promoted, and preserved numerous rare and endangered
			 wildlife species around the world;
		Whereas since its landmark gates opened to the general
			 public, the Philadelphia Zoo has welcomed more than 100,000,000 visitors,
			 including millions of school children from the greater Philadelphia community
			 over generations; and
		Whereas the Philadelphia Zoo's sesquicentennial on March
			 21, 2009 is an achievement of historic proportions for Philadelphia, the
			 Commonwealth of Pennsylvania, the United States, and the world conservation
			 community: Now, therefore, be it
		
	
		That the Senate recognizes the 150th
			 anniversary of the founding of the Philadelphia Zoo on March 21, 2009.
		
